Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                                     Desc: Main
                         Document Page 1 of 17



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF PUERTO RICO

    In re:
    THE FINANCIAL OVERSIGHT AND                                               PROMESA Title III
    MANAGEMENT BOARD FOR PUERTO RICO,
    as representative of                                                      No. 17 BK 3283-LTS
                                                                              (Jointly Administered)
    THE COMMONWEALTH OF PUERTO RICO, et al.,
                      Debtors. 1


    In re:
                                                                              PROMESA Title III
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO RICO,                                         No. 17 BK 3567-LTS
    as representative of
    PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY,
                        Debtor.




1
 The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico
(Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax
Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax ID:
8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS)
(Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the
Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax
ID: 9686); (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780‐LTS) (Last Four
Digits of Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19-
BK-5523-LTS) (Last Four Digits of Federal Tax ID: 3801).
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46    Desc: Main
                         Document Page 2 of 17



 PEAJE INVESTMENTS LLC,
               Plaintiff,                         Adv. Proc. No. 17-00151-
                     v.                           LTS

 PUERTO RICO HIGHWAYS & TRANSPORTATION
 AUTHORITY, et al.,
                Defendants.


 PEAJE INVESTMENTS LLC,
               Plaintiff,                         Adv. Proc. No. 17-00152-
                     v.                           LTS

 PUERTO RICO HIGHWAYS & TRANSPORTATION
 AUTHORITY, et al.,
               Defendants.

 ASSURED GUARANTY CORP.; ASSURED
 GUARANTY MUNICIPAL CORP.; and FINANCIAL
                                                  Adv. Proc. No. 18-00059-
 GUARANTY INSURANCE COMPANY,
                                                  LTS
               Plaintiffs,
                     v.
 COMMONWEALTH OF PUERTO RICO; THE
 FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO; PUERTO RICO FISCAL
 AGENCY AND FINANCIAL ADVISORY
 AUTHORITY; HON. RICARDO ANTONIO
 ROSSELLÓ NEVARES; GERARDO PORTELA
 FRANCO; and HON. RAÚL MALDONADO GAUTIER,
               Defendants.
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46    Desc: Main
                         Document Page 3 of 17



 THE FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO,
                                                  Adv. Proc. No. 20-00003-
 as representative of                             LTS
 THE COMMONWEALTH OF PUERTO RICO,
                   Plaintiff,
                         v.
 AMBAC ASSURANCE CORPORATION, et al.,
                   Defendants.


 THE FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO,
                                                  Adv. Proc. No. 20-00004-
 as representative of                             LTS
 THE COMMONWEALTH OF PUERTO RICO,
                   Plaintiff,
                         v.
 AMBAC ASSURANCE CORPORATION, et al.,
                   Defendants.


 THE FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO,
                                                  Adv. Proc. No. 20-00005-
 as representative of                             LTS
 THE COMMONWEALTH OF PUERTO RICO,
                   Plaintiff,
                         v.
 AMBAC ASSURANCE CORPORATION, et al.,
                   Defendants.
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46    Desc: Main
                         Document Page 4 of 17



 THE FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO,
                                                  Adv. Proc. No. 20-00007-
 as representative of                             LTS
 THE COMMONWEALTH OF PUERTO RICO,
                   Plaintiff,
                         v.
 AMBAC ASSURANCE CORPORATION, et al.,
                   Defendants.


 AMBAC ASSURANCE CORPORATION,
                   Plaintiff,                     Adv. Proc. No. 20-00068-
                         v.                       LTS
 THE FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO; JOSÉ B. CARRIÓN III;
 ANDREW G. BIGGS; CARLOS M. GARCÍA; ARTHUR
 J. GONZÁLEZ; JOSÉ R. GONZALEZ; ANA J.
 MATOSANTOS; DAVID A. SKEEL, JR.,
                   Defendants.




              URGENT CONSENTED JOINT MOTION TO STAY CERTAIN
              CONTESTED MATTERS AND ADVERSARY PROCEEDINGS
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                                Desc: Main
                         Document Page 5 of 17



To the Honorable United States District Court Judge Laura Taylor Swain:

        Ambac Assurance Corporation (“Ambac”), Financial Guaranty Insurance Company

(“FGIC” and, along with Ambac, each a “Settling Creditor”), The Bank of New York Mellon, as

trustee for bonds issued by the Puerto Rico Convention Center District Authority (“CCDA”) (the

“CCDA Trustee”), The Bank of New York Mellon, as fiscal agent for bonds issued by the Puerto

Rico Highways and Transportation Authority (“HTA”) (the “HTA Fiscal Agent”), U.S. Bank Trust

National Association, as trustee for bonds issued by the Puerto Rico Infrastructure Financing

Authority (“PRIFA”) (the “PRIFA Trustee”), and the Financial Oversight and Management Board

for Puerto Rico (the “Board”), on behalf of itself and as sole Title III representative of the

Commonwealth of Puerto Rico and HTA pursuant to section 315(b) of the Puerto Rico Oversight,

Management, and Economic Stability Act (“PROMESA”) (collectively, the “Parties”),

respectfully submit this urgent consented joint motion to stay certain actions and motions pending

in the above-captioned proceedings. Where applicable, the DRA Parties 2 consent to the relief

requested herein.

                                             BACKGROUND

        1.        At least one or more of the Settling Creditors, the CCDA Trustee, the HTA Fiscal

Agent, and the PRIFA Trustee is a party to each of the following matters filed with the Title III

Court (collectively, the “Matters”):

             a.   Clawback Actions. On January 16, 2020, the Board initiated the following four

                  adversary proceedings against, amongst others, the Settling Creditors (and the

                  applicable trustee or fiscal agent), seeking to disallow claims by holders of bonds


2
 The “DRA Parties” are AmeriNational Community Services, LLC (the “Servicer”), as servicer for the GDB Debt
Recovery Authority (the “DRA”), and Cantor-Katz Collateral Monitor LLC, which serves as the collateral monitor
for Wilmington Trust, N.A. in connection with the new bonds issued by the DRA.
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                                   Desc: Main
                         Document Page 6 of 17




                   issued by HTA, CCDA, and PRIFA: (i) The Financial Oversight and Management

                   Board for Puerto Rico v. Ambac Assurance Corporation, et al., Adv. Pro. No. 20-

                   00003-LTS, regarding PRIFA bonds; (ii) The Financial Oversight and

                   Management Board for Puerto Rico v. Ambac Assurance Corporation, et al., Adv.

                   Pro. No. 20-00004-LTS, regarding CCDA bonds; (iii) The Financial Oversight and

                   Management Board for Puerto Rico v. Ambac Assurance Corporation, et al., Adv.

                   Pro. No. 20-00005-LTS, regarding HTA bonds (the “CW/HTA Clawback Action”);

                   and (iv) The Financial Oversight and Management Board for Puerto Rico v. Ambac

                   Assurance Corporation, et al., Adv. Pro. No. 20-00007-LTS, regarding HTA

                   bonds, which are currently pending in the Title III Court (collectively, the

                   “Clawback Actions”). The Clawback Actions are currently stayed in part pursuant

                   to the Court’s March 10, 2020 Final Case Management Order for Revenue Bonds

                   [Dkt. No. 12186]. 3

              b.   Lift Stay Motions. At least one or more of the Settling Creditors is a party to each

                   of the following motions seeking to lift the automatic stays arising under sections

                   362 and/or 922 of the Bankruptcy Code (to the extent applicable) with respect to

                   HTA, CCDA, and PRIFA bonds: (i) Motion of Assured Guaranty Corp., Assured

                   Guaranty Municipal Corp., Ambac Assurance Corporation, National Public

                   Finance Guarantee Corporation, and Financial Guaranty Insurance Company for

                   Relief from the Automatic Stay, or, in the Alternative, Adequate Protection, filed in

                   the Commonwealth Title III proceeding [Dkt. No. 10102] and in the HTA Title III



3
    Unless otherwise indicated, all ECF numbers referenced herein refer to the docket in Case No. 17 BK 3283-LTS.



                                                          2
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                                Desc: Main
                         Document Page 7 of 17




                    proceeding 4 [Dkt. No. 673], concerning HTA bonds; (ii) Ambac Assurance

                    Corporation, Financial Guaranty Insurance Company, Assured Guaranty Corp.,

                    Assured Guaranty Municipal Corp., and the Bank of New York Mellon’s Motion

                    Concerning Application of the Automatic Stay to the Revenues Securing the CCDA

                    Bonds [Dkt. No. 10104], concerning CCDA bonds 5 ; (iii) Amended Motion of

                    Ambac Assurance Corporation, Financial Guaranty Insurance Company, Assured

                    Guaranty Corp., Assured Guaranty Municipal Corp., and U.S. Bank Trust National

                    Association, Concerning Application of the Automatic Stay to the Revenues

                    Securing PRIFA Rum Tax Bonds [Dkt. No. 10602], concerning PRIFA bonds 6; (iv)

                    Ambac Assurance Corporation’s Motion to Intervene, Adv. Pro. No. 17-00151-

                    LTS (Peaje Investments LLC v. Puerto Rico Highways & Transportation Authority,

                    et al.) [Dkt. No. 58]; and (v) Ambac Assurance Corporation’s Motion to Intervene,

                    Adv. Pro. No. 17-00152-LTS (Peaje Investments LLC v. Puerto Rico Highways &

                    Transportation Authority, et al.) [Dkt. No. 48].

               c.   Section 926 Motion. On July 17, 2020, Ambac, FGIC, and other HTA bondholders

                    filed a motion seeking the appointment of a trustee for HTA in accordance with 11

                    U.S.C. § 926, the Urgent Motion for Bridge Order, and Motion for Appointment as

                    Trustees Under 11 U.S.C. § 926, of Ambac Assurance Corporation, Assured

                    Guaranty Corp., Assured Guaranty Municipal Corp., Financial Guaranty

                    Insurance Company, and National Public Finance Guarantee Corporation, filed in


4
 ECF numbers in connection with the HTA Title III proceeding refer to the docket in case Number 17-
3567-LTS.
5
    The CCDA Trustee is a party to the lift stay motion filed at Dkt. No. 10104.
6
    The PRIFA Trustee is a party to the lift stay motion filed at Dkt. No. 10602.


                                                            3
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46               Desc: Main
                         Document Page 8 of 17




             the HTA Title III proceeding [Dkt. No. 871] and the Commonwealth Title III

             proceeding [Dkt. No. 13708] (the “Section 926 Motion”). A related appeal,

             Assured Guaranty Corp., et al. v. Commonwealth of Puerto Rico, et al., Case No.

             20-1847, was dismissed pursuant to a judgment and a mandate issued by the First

             Circuit on July 30, 2021, upon a motion by Ambac, FGIC, Assured, and National

             for voluntary dismissal.

        d.   Uniformity Litigation. On May 26, 2020, Ambac initiated an adversary proceeding

             challenging the constitutionality of PROMESA under the Bankruptcy Clause of the

             U.S. Constitution in Ambac Assurance Corporation v. The Financial Oversight and

             Management Board for Puerto Rico, et al., Adv. Proc. No. 20-00068-LTS,

             currently pending in the Title III Court.

         e. Discovery Related Actions. In the Commonwealth Title III proceeding, Ambac

             and/or FGIC filed a number of submissions relating to discovery under Bankruptcy

             Rule 2004: (i) Ambac Assurance Corporation’s Motion for Entry of Order

             Authorizing Discovery Under Bankruptcy Rule 2004 Concerning Commonwealth

             Assets [Dkt. No. 9022]; (ii) Ambac Assurance Corporation’s Motion for Entry of

             Order Authorizing Discovery Under Bankruptcy Rule 2004 Concerning

             Commonwealth Cash Restriction Analysis [Dkt. No. 9023]; (iii) Ambac Assurance

             Corporation’s Motion for an Order Directing Cash Rule 2004 Discovery from the

             Financial Oversight and Management Board for Puerto Rico [Dkt. No. 15220];

             (iv) Ambac Assurance Corporation’s Urgent Motion for Entry of Order

             Authorizing Third-Party Discovery Under Bankruptcy Rule 2004 Concerning

             Pension Liabilities [Dkt. No. 15342]; (v) Ambac Assurance Corporation’s Motion


                                               4
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                Desc: Main
                         Document Page 9 of 17




            for Entry of Order Authorizing Discovery Under Bankruptcy Rule 2004 Concerning

            Commonwealth Assets [Dkt. No. 15802]; (vi) Ambac Assurance Corporation’s

            Urgent Motion to Compel Milliman, Inc. to Comply with Subpoena Issued Pursuant

            to the Court’s January 13, 2021 Order Authorizing Rule 2004 Discovery [Dkt. No.

            16487]; (vii) Joint Status Report of Ambac Assurance Corporation, the Financial

            Oversight and Management Board for Puerto Rico, as Sole Representative of the

            Commonwealth of Puerto Rico, the Official Committee of Retired Employees of the

            Commonwealth of Puerto Rico Appointed in the Commonwealth’s Title III Case,

            the Official Committee of Unsecured Creditors, and the Puerto Rico Fiscal Agency

            and Financial Advisory Authority Regarding the Schedule for Litigation

            Concerning Quantification of Pension-Related Claims Pursuant to the Court's June

            22, 2021 Order [Dkt. No. 17225]; and (viii) Joint Status Report of Ambac

            Assurance Corporation and the Financial Oversight and Management Board for

            Puerto Rico, as Representative of the Commonwealth of Puerto Rico, and the

            Puerto Rico Fiscal Agency and Financial Advisory Authority Pursuant to the

            Court’s June 21, 2021 Order [Dkt. No. 17286].

         f. Miscellaneous Litigation.

                i. On February 19, 2020, Ambac filed a complaint in the U.S. District Court

                   for the District of Puerto Rico against Autopistas Metropolitanas de Puerto

                   Rico, LLC (“Metropistas”). On June 16, 2020, the Title III Court entered

                   an order directing Ambac to withdraw its complaint. Ambac withdrew its

                   complaint on June 23, 2020 and noticed an appeal from the Title III Court’s

                   order on June 30, 2020. The appeal is pending in the First Circuit (Case


                                            5
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                    Desc: Main
                         Document Page 10 of 17




                   No. 20-1657). Ambac and the Board expect to file a joint motion to stay

                   the appeal in the First Circuit.

               ii. Ambac and FGIC are parties to one or more of the following prepetition

                   lawsuits: (i) Financial Guaranty Insurance Company v. Garcia-Padilla,

                   Case No. 16-cv-01095 (D.P.R. Jan. 19, 2016); (ii) Ambac Assurance Corp.

                   v. Commonwealth of Puerto Rico, Case No. 17-cv-01567 (D.P.R. May 1,

                   2017); and (iii) Ambac Assurance Corp. v. Commonwealth of Puerto Rico,

                   Case No. 17-cv-01568 (D.P.R. May 2, 2017). These prepetition lawsuits

                   have been stayed. [See Dkt. No. 543 in Commonwealth Title III proceeding

                   (order staying Case Nos. 16-cv-01095, 17-cv-01567, and 17-cv-01568).]

         g. Voting Motions. On July 13, 2021, Ambac filed a motion under Rule 3018(a) of

            the Federal Rules of Bankruptcy Procedure seeking temporary allowance of its

            claims against the Commonwealth solely for the purpose of voting on the Plan, in

            the Commonwealth Title III proceeding [Dkt. No. 17313]. On the same day, FGIC

            filed its motion (i) asserting the right to vote certain claims pursuant to Section 301

            of PROMESA and (ii) seeking temporary allowance of the Clawback Claim for

            voting purposes [Dkt. No. 17315].

         h. Fiscal Plan Adversary. On May 23, 2018, Assured and FGIC filed an adversary

            complaint seeking, among other things, a declaratory judgment that the Board’s

            April 19, 2018 Certified Fiscal Plan for the Commonwealth of Puerto Rico violated

            the U.S. Constitution, PROMESA, and the federal Bankruptcy Code, Assured

            Guaranty Corp., et al. v. The Commonwealth of Puerto Rico, et al., Adv. Pro. No.

            18-00059-LTS (the “Fiscal Plan Adversary”).          The Fiscal Plan Adversary is


                                              6
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                                Desc: Main
                         Document Page 11 of 17




                 currently stayed pursuant to the Court’s March 10, 2020 Final Order Regarding

                 (A) Stay Period, (B) Mandatory Mediation, and (C) Certain Deadlines Related

                 Thereto [Dkt. No. 12189].

        2.       On July 15, 2021, pursuant to separate joinders, Ambac and FGIC joined the

HTA/CCDA Related Plan Support Agreement (the “HTA/CCDA PSA”), which had been entered

into between the Board and other parties on May 5, 2021, and which relates to the treatment of

CCDA bonds and HTA bonds in a plan of adjustment for the Commonwealth and a plan of

adjustment to be filed in the HTA Title III case in accordance with the terms and provisions of the

HTA/CCDA PSA (the “HTA Plan”).

        3.       On July 27, 2021, the Board, on behalf of the Commonwealth, and Ambac and

FGIC entered into the PRIFA Related Plan Support Agreement (the “PRIFA PSA”) regarding the

treatment of PRIFA bonds in the Sixth Amended Title III Joint Plan of Adjustment of the

Commonwealth of Puerto Rico, et al. (the “Sixth Amended Plan”) [Dkt. No. 17516] filed by the

Board in accordance with the terms and provisions of the PRIFA PSA. 7 Also on July 27, 2021,

pursuant to separate joinders, Ambac and FGIC joined the Amended and Restated Plan Support

Agreement (the “GO/PBA PSA”), which had been entered into between the Board and other

parties on July 12, 2021, and which relates to general obligation bonds (“GO bonds”) issued by

the Commonwealth and bonds issued by PBA. The HTA/CCDA PSA, the PRIFA PSA, and the

GO/PBA PSA embody agreements to settle disputes related to: (a) certain HTA bonds, CCDA

bonds, PRIFA bonds, and GO bonds; and (b) related claims asserted and relief sought in the

Matters.


7
 On July 30, 2021, the Board filed the Seventh Amended Title III Joint Plan of Adjustment of the Commonwealth of
Puerto Rico, et al. (the “Seventh Amended Plan”) [Dkt. No. 17627]. The Seventh Amended Plan, as it may be
amended, modified, or supplemented, is hereinafter referred to as the “Plan”.


                                                       7
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                                     Desc: Main
                         Document Page 12 of 17




         4.       As a result of Ambac’s, FGIC’s, and the Board’s entry into the HTA/CCDA PSA,

the PRIFA PSA, and the GO/PBA PSA, the Parties have agreed that the Matters should be stayed

pending confirmation of the Plan.

                                      JURISDICTION AND VENUE

         5.       This Court has subject matter jurisdiction over this matter under PROMESA

section 306(a), 48 U.S.C. § 2166(a), and venue is proper under PROMESA section 307(a), 48

U.S.C. § 2167(a).

                                           RELIEF REQUESTED

         6.       The Parties request that the Court stay and/or continue any existing stay of the

Matters 8, with all Parties preserving their rights, claims, arguments, and defenses as they currently

exist in the Matters to the extent the underlying claims are not resolved by the confirmation of a

plan of adjustment or other order.

         7.       The Parties further request that, in the event the Plan is not confirmed and made

effective; or if an HTA Plan is not confirmed and made effective; or if a plan of adjustment or

Title VI qualifying modification for PRIFA contemplated by the PRIFA PSA is not confirmed or

made effective; or if a plan of adjustment or Title VI qualifying modification for CCDA, or out-

of-court exchange or offering for CCDA bonds, contemplated by the HTA/CCDA PSA is not

confirmed, made effective, or effectuated; or if a plan is confirmed that breaches adversely to

Ambac or FGIC the economic provisions of the HTA/CCDA PSA, the PRIFA PSA, or the

GO/PBA PSA; or if the HTA/CCDA PSA, the PRIFA PSA, or the GO/PBA PSA is terminated

before the Plan is confirmed and made effective; or if the HTA/CCDA PSA is terminated prior to



8
 As noted above, the DRA Parties consent to the relief sought herein, including but not limited to with respect to the
CW/HTA Clawback Action.


                                                          8
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                      Desc: Main
                         Document Page 13 of 17




confirmation of the HTA Plan, then the Parties (or any of them) may seek relief from the stay

requested herein by motion to the Court.

       8.      The requested stays should be granted. To the extent the Plan is confirmed and

made effective, the matters sought to be stayed herein will have been resolved. As a matter of

judicial economy and Party resources, the Parties should not be required to move forward and

actively litigate matters contemplated to be resolved under the HTA/CCDA PSA, the PRIFA PSA,

and the GO/PBA PSA. Indeed, this Court stayed many of these same Matters as to Assured and

National when those parties requested such relief following their joinder to the HTA/CCDA PSA.

(See ECF No. 16796.)

                                       CERTIFICATION

               Pursuant to Paragraph I.H of the Fifteenth Amended Notice, Case Management and

Administrative Procedures (ECF No. 17127-1), the Parties hereby certify that they have carefully

examined the matter and concluded that there is a true need for the Urgent Motion; have not created

the urgency through any lack of due diligence; and have made reasonable, good-faith efforts to

resolve the issues that are being brought to the Court. The Parties jointly seek the relief requested

herein, and as noted, where applicable, the DRA Parties consent to the relief sought herein,

including but not limited to with respect to the CW/HTA Clawback Action.




                                                 9
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                     Desc: Main
                         Document Page 14 of 17




Dated: August 2, 2021
       San Juan, Puerto Rico
                                                   REXACH & PICÓ, CSP
FERRAIUOLI LLC
                                                   By: /s/ María E. Picó
By: /s/ Roberto Cámara-Fuertes                         María E. Picó
    Roberto Cámara-Fuertes (USDC-PR No.                (USDC-PR No. 123214)
    219002)                                            802 Ave. Fernández Juncos
    Sonia Colón (USDC-PR No. 213809)                   San Juan, PR 00907-4315
    221 Ponce de León Avenue, 5th Floor                Telephone: (787) 723-8520
    San Juan, PR 00917                                 Facsimile: (787) 724-7844
                                                       Email: mpico@rexachpico.com
    Telephone: (787) 766-7000
    Facsimile: (787) 766-7001
                                                   BUTLER SNOW LLP
    Email: rcamara@ferraiuoli.com
            scolon@ferraiuoli.com                  By: /s/ Martin A. Sosland
                                                       Martin A. Sosland (admitted pro hac vice)
MILBANK LLP                                            2911 Turtle Creek Blvd., Suite 1400
                                                       Dallas, TX 75219
By: /s/ Atara Miller                                   Telephone: (469) 680-5502
    Dennis F. Dunne (admitted pro hac vice)            Facsimile: (469) 680-5501
    Atara Miller (admitted pro hac vice)               Email: martin.sosland@butlersnow.com
    Grant R. Mainland (admitted pro hac vice)
    John J. Hughes, III (admitted pro hac vice)        James E. Bailey III (admitted pro hac vice)
    Jonathan Ohring (admitted pro hac vice)            Adam M. Langley (admitted pro hac vice)
    55 Hudson Yards                                    6075 Poplar Ave., Suite 500
    New York, NY 10001                                 Memphis, TN 38119
    Telephone: (212) 530-5000                          Telephone: (901) 680-7200
    Facsimile: (212) 530-5219                          Facsimile: (901) 680-7201
    Email: ddunne@milbank.com                          Email: jeb.bailey@butlersnow.com
            amiller@milbank.com                              adam.langley@butlersnow.com
            gmainland@milbank.com
            jhughes2@milbank.com                   Attorneys for Financial Guaranty Insurance
            johring@milbank.com                    Company
Attorneys for Ambac Assurance Corporation




                                                  10
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46              Desc: Main
                         Document Page 15 of 17



    RIVERA, TULLA AND FERRER, LLC                  SEPULVADO, MALDONADO & COURET

    By: /s/ Eric A. Tulla                          By: /s/ Albéniz Couret Fuentes
         Eric A. Tulla                                 Albéniz Couret Fuentes
         (USDC-DPR No. 118313)                         (USDC-PR No. 222207)
         Email: etulla@ riveratulla.com                304 Ponce de León Ave. Suite 990
         Iris J. Cabrera-Gómez                         San Juan, PR 00918
         (USDC-DPR No. 221101)                         Telephone: (787) 765-5656
         Email: icabrera@ riveratulla.com              Facsimile: (787) 294-0073
         Rivera Tulla & Ferrer Building                Email: acouret@smclawpr.com
         50 Quisqueya Street
         San Juan, PR 00917-1212
         Telephone: (787) 753-0438
         Facsimile: (787) 767-5784

                                                   REED SMITH LLP
    HOGAN LOVELLS US LLP
                                                   By: /s/ Jared S. Roach
    By: /s/ Ronald Silverman                           Luke A. Sizemore (admitted pro hac vice)
        Ronald Silverman, Esq.                         Jared S. Roach (admitted pro hac vice)
        Michael C. Hefter, Esq.                        225 Fifth Avenue, Suite 1200
        390 Madison Avenue                             Pittsburgh, PA 15222
        New York, NY 10017                             Telephone: (412) 288-3131
        Telephone: (212) 918-3000                      Facsimile: (412) 288-3063
        Facsimile: (212) 918-3100                      Email: lsizemore@reedsmith.com
        ronald.silverman@hoganlovells.com                      jroach@reedsmith.com
        michael.hefter@hoganlovells.com
                                                   Attorneys for The Bank of New York Mellon, in
    Attorneys for U.S. Bank Trust National         its Capacity as Trustee to CCDA Bondholders
    Association, in its Capacity as Trustee        and as Fiscal Agent to the HTA Bondholders
    to PRIFA Bondholders




                                              11
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46   Desc: Main
                         Document Page 16 of 17



 O’NEILL & BORGES LLC

 /s/ Hermann D. Bauer
 Hermann D. Bauer
 USDC No. 15205
 250 Muñoz Rivera Ave., Suite 800
 San Juan, PR 00918-1813
 Tel: (787) 764-8181
 Fax: (787) 753-8944
 Email: hermann.bauer@oneillborges.com

 PROSKAUER ROSE LLP

 /s/ Michael A. Firestein
 Martin J. Bienenstock
 Jeffrey Levitan
 Ehud Barak
 (Admitted Pro Hac Vice)

 Eleven Times Square
 New York, NY 10036
 Tel: (212) 969-3000
 Fax: (212) 969-2900
 Email: mbienenstock@proskauer.com
        jlevitan@proskauer.com
        ebarak@proskauer.com

 Michael A. Firestein
 Lary Alan Rappaport
 (Admitted Pro Hac Vice)
 2029 Century Park East
 Suite 2400
 Los Angeles, CA 90067-3010
 Tel: (310) 557-2900
 Fax: (310) 557-2193
 Email: mfirestein@proskauer.com
        lrappaport@proskauer.com


 Attorneys for the Financial
 Oversight and Management Board,
 as Representative of the Commonwealth




                                         12
Case:20-00068-LTS Doc#:65 Filed:08/02/21 Entered:08/02/21 17:41:46                    Desc: Main
                         Document Page 17 of 17



                               CERTIFICATE OF SERVICE

       I hereby certify that on this same date a true and exact copy of this notice was filed with

the Clerk of Court using the CM/ECF system, which will notify a copy to counsel of record.


                                            /s/ Roberto Cámara-Fuertes
                                            Roberto Cámara-Fuertes (USDC-PR No. 219002)
                                            221 Ponce de León Avenue, 5th Floor
                                            San Juan, PR 00917
                                            Telephone: (787) 766-7000
                                            Facsimile: (787) 766-7001
                                            Email: rcamara@ferraiuoli.com




                                               13
